Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application has the effective filing date of 08/18/2009.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2021 has been entered.
Claims 37-39, 41-43, 51-52, 54-56, 58, 60-61, 63-67, 71 and 72 are pending.
 Response to Amendment
As noted in the Advisory Action dated 04/28/2021, 35 USC 112(a) rejection has been overcome by the current claim amendments. 
However, new claim objections are made due to grammatical and clarity issues; see below. 
There are no outstanding art rejections to the pending claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 56 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 56, the claim recites “a microcontroller”; it is unclear to the Examiner whether this is in addition to the “signal processor” recited in claim 37.  If this is an additional/newly recited structure, it is unclear to the Examiner as to how said “a microcontroller” recites the “posture information or a digital physiological signal information” is received or processed. 
Furthermore, the limitation “a digital physiological signal information” lacks antecendent basis in the claim because the claim has not disclose a sensor capable of detecting “a digital physiological signal information” since claim 37 recites non-posture physiological sensor/signals.
Claim objection/Allowable Subject Matter
The Examiner had multiple attempts to reach the Applicant’s representative, but without success.
Claims 37-38, 39, 41-43, 51-52, 54, 58, 60-61, 63-67, 71 and 72 are objected to because of the following informalities: grammatical and clarity issues. These issues can be corrected through by the following proposed Examiner’s amendment. 
The Applicant is invited to contact the Examiner to schedule an interview to discuss the proposed limitations. The Examiner is generally available telephonically from Monday-Friday from 10am-4pm EST, 571-270-7374.

Proposed Claim Amendments
The Examiner proposes the following claim amendments for claims 37-38, 39, 41-43, 51-52, 54, 58, 60-61, 63-67, 71 and 72. Claim 56 is currently rejected under 35 USC 112(b).


Claim 37. (Currently Amended) A method for detecting a non-posture physiological function and a posture status of a user, the method comprising: 
providing at least two non-posture physiological sensors configured to be in contact with the body of the user directly or indirectly; 
the at least two non-posture physiological sensors sensing the non-posture physiological function of the user 
a signal processor processing the non-posture physiological function to determine the posture status of the user by comparing amplitudes and polarity of the non- posture physiological function with posture characteristics and parameters of judgment criteria stored in a database of body positions; 
wherein the non-posture physiological sensors comprises ECG electrodes and wherein the non-posture physiological function is a ECG function sensed by the ECG electrodes;
wherein the step for processing the non-posture physiological function comprises: finding out a polarity of at least one point of P, Q, R, S and T [[on]] of the ECG function ECG, and  ECG electrode to produce inverse polarity 
wherein the judgment criteria is a difference between amplitudes of at least two of P, Q, R, S and T on ECG

Claim 38. (Previously presented) The method for detecting a non-posture physiological function and a posture status of claim 37, further comprising: 
determining a deepness of sleep or consciousness status from the non-posture physiological function, 
wherein the deepness of sleep or consciousness status is deduced by the changing of a noise level of the non-posture physiological function acquired by the at FINAL13/401,711-2-Dkt. No.: OP-108000242 least two non-posture physiological sensors; 
wherein an increase of noise represents an increase of consciousness or light sleep, while a decrease of noise represents a decrease of consciousness or deep sleep; 
wherein the noise is caused by separation between one of the at least two non- posture physiological sensors and skin; and wherein a contact between the body and one of the at least two non-posture physiological sensors is changing constantly in light sleep.  

Claim 39. (Previously presented) The method for detecting a non-posture physiological function and a posture status according to claim 37, wherein one of the at least two non-posture physiological sensors starts sensing when the signal processor receives RFID signal or tag.  

Claim 40. (Canceled)  

Claim 41. (Currently amended) The method for detecting a non-posture physiological function and a posture status of claim 37, wherein the database comprises posture characteristics and parameters of judgment criteria, wherein the parameters of judgment criteria are data acquired by a motion sensor when the user is prompted by a guide to take different postures, and wherein the motion sensor is one selected from a group consisting: an accelerometer, a gyroscope, a tilt sensor, a fabric capacitance sensor and a video camera.  

Claim 42. (Previously presented) The method for detecting a non-posture physiological function and a posture status of claim 37, further comprising connecting the at least two non-posture physiological sensors in series or parallel.  

Claim 43. (Previously presented) The method for detecting a non-posture physiological function and a posture status of claim 37, further comprising: FINAL13/401,711 -3-Dkt. No.: OP-108000242 forming an actigraph using the determined posture status.  

Claim 44-50. (Canceled)  
  
Claim 51. (Currently amended) The method for detecting a non-posture physiological function and a posture status of claim 37, wherein the object for arranging the at least two [[the]] non-posture physiological sensor comprises: clothes, underclothes, coat, bedspread, pillow, stockings, shoes, scarf, kerchief, gloves, apron, belt, 

Claim 52. (Currently amended) An object for detecting a non-posture physiological function and a posture status of a user, the object comprising: 
at least two non-posture physiological sensors adapted to contact with the user's body directly or indirectly; 
wherein the at least two non-posture physiological sensors are adapted to sense a non-posture physiological function of the user to generate non-posture physiological signals; and 
a signal processor configured to determine different body position or posture of the user by generating posture characteristics from the non-posture physiological signals and referring to a judgment criteria; 

wherein at least one of the at least two non-posture physiological sensors is a temperature sensor; 
wherein the at least two non-posture physiological sensors are placed in the object, the object comprising s of varying varying  in the object is adapted to detect non-posture physiological signals for determining body position or posture of the user based on different resistances or heat conduction speed of said materials having said varying thickness or varying thermal conductivity.  

Claim 53. (Canceled)  

Claim 54. (Currently amended) The method for detecting a non-posture physiological function and aFINAL13/401,711 -4-Dkt. No.: OP-108000242 posture state according to claim 37, wherein the step for sensing the non- posture physiological function further comprises: capturing [[the]] a signal from at least one posture sensor at the same time as the at least two non-posture physiological sensors; when signal from the at least one posture sensor is stronger than a specific critical value, stopping the processing of the non-posture physiological signal to prevent wrong judgment; wherein the at least one posture sensor is accelerometer, gyroscope, fabric capacitance sensor or video camera.  

Claim 55. (Canceled)  

Claim 57. (Canceled)  

Claim 58. (Currently amended) The method for detecting a non-posture physiological function and posture state according to claim 37, wherein a capacitor, resistor or an inductor is selectively connected in series or parallel between the at least two non-posture physiological sensors and the signal processor to consider the characteristics of body impedance and signal frequency.  

Claim 59. (Canceled)  

Claim 60. (Currently amended) The method for detecting a non-posture physiological function and a posture status of claim 37, wherein signals [[of]] sensed by the non-posture physiological sensor are negative polarity for one posture and are positive polarity for the other posture.  

Claim 61. (Currently amended) An object for detecting a non-posture physiologicalFINAL13/401,711 -5-Dkt. No.: OP-108000242 function and a posture status of a user, the object comprising:
at least two non-posture physiological sensors adapted to contact with the user's body directly or indirectly; 
wherein the at least two non-posture physiological sensors sense a non-posture physiological function of the user to generate non-posture physiological signals; [[and]] 
a signal processor configured to determine different body position or posture of the user by generating posture characteristics from the non-posture physiological signals and referring to a judgment criteria; and
wherein the non-posture physiological function of the user is used to determine the different body position or posture of the user; wherein the object is one of a shirt, clothes, an undershirt and a coat, and has a button to connect conductive areas on both sides of a front opening of the shirt, the clothes, the undershirt or the coat.  

Claim 62. (Canceled)  

Claim 63. (Previously presented) The object for detecting a non-posture physiological function and a posture status of claim 52, wherein the object is loosely wearable on user body and one of the at least two non-posture physiological sensors does not generate signal when no touch is present between user body and the at least two non- posture physiological sensors.  

Claim 64. (Currently amended) The object for detecting a non-posture physiological function and a posture status of claim 52, wherein the non-posture physiological signals are obtained from two different areas of the body including a body side that is facing or lying down is detected.  

Claim 65. (Currently amended) The method for detecting a non-posture physiological function and a FINAL13/401,711-6-Dkt. No.: OP-108000242 posture state according to claim 37, wherein 

Claim 66. (Currently amended) The object for detecting a non-posture physiological function and a posture status of claim 52, wherein at least one of the at least two non-posture physiological sensors is a switch sensor, a tension sensor or a pressure sensor.  

Claim 67. (Currently amended) The object for detecting a non-posture physiological function and a posture status of claim 52, where the at least two non-posture physiological sensors are two electrodes that also functions 

Claim 68-70. (Canceled)  
  
Claim 71. (Previously presented) The object for detecting a non-posture physiological function and a posture status according to claim 52, wherein one of the at least two non-posture physiological sensors is coupled to or in contact with at least one or more from a group consisting of: a switch, a tension sensor, a pressure sensor, and a pressure applicator, while the other one of the at least two non-posture physiological sensors is not coupled to or in contact with at least one or more from a group consisting of: a switch, a tension sensor, a pressure sensor, and a pressure applicator.  

Claim [[71]]72. (Currently Amended) The object for detecting a non-posture physiological function and a posture status of claim 52, wherein the other one of the at least two non-posture physiological sensors is at least one of body temperature sensor, sweat wetness sensor, heartbeat sensor, plethysmography sensor, body fat analyzer, oxygen saturation sensor, EEG, respiration sensor, EMG, pulse sensor, speaking sensor, blood pressure sensor, blood glucose sensor, breathing sounds, pressure, biochemical compounds, ultrasound, urine sugar, heart sound, [[and]]or lung sound sensor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
August 13, 2021